Citation Nr: 0702136	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  02-10 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The veteran had active service from January 1980 to February 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2002 and April 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan. 

The issues of service connection for PTSD and glaucoma were 
remanded by the Board in March 2005.  The March 2005 decision 
also denied the veteran's claim for service connection for 
chronic fatigue syndrome and dismissed the veteran's claim 
for service connection for a mixed personality disorder.

Additional evidence submitted by the veteran subsequent to a 
September 2006 supplemental statement of the case is either 
duplicate of evidence already considered by the RO, or is not 
pertinent to the claims currently on appeal.  Accordingly, RO 
review of the newly submitted evidence is not indicated.


FINDINGS OF FACT

1.  The veteran does not currently experience PTSD.

2.  The veteran's current glaucoma disability developed many 
years after service and is not related to his service.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).

2.  Glaucoma was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the 
present appeal, although the veteran has not been provided 
notice of the type of evidence necessary to establish a 
disability rating or an effective date for the disability for 
which service connection is sought, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  As explained below, the Board 
has determined that service connection for the claimed 
disabilities is not warranted.  Consequently, no disability 
ratings or effective dates will be assigned, so there can be 
no possibility of any prejudice to the veteran in not 
notifying him of the evidence pertinent to these elements.

By letters in March 2002 and January 2003, prior to the 
respective rating actions denying the veteran's claims for 
service connection for PTSD and glaucoma, the RO notified the 
veteran of its duty to assist him in obtaining pertinent 
evidence and medical records to support his claims as well as 
requested that he submit any supporting medical records from 
private treatment.  Additionally, the RO informed the veteran 
as to what the evidence must show to establish entitlement.  
The RO also requested that the veteran identify any relevant 
records and/or additional supporting information or evidence, 
and submit authorizations to the RO so that the RO could 
obtain the records or other evidence on his behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  

The record also reflects that the veteran's service medical 
records and VA medical records have been obtained.  The 
veteran has provided testimony before a Hearing Officer and 
before the undersigned Veterans Law Judge.  The veteran has 
submitted numerous documents in support of his claim.  A 
February 2003 supplemental statement of the case informed the 
veteran that records of his reported VA treatment in 1982 
were not available.  The veteran's Social Security 
Administration records and various non-VA medical treatment 
records have been obtained.  In compliance with the March 
2005 Board decision, the veteran was mailed authorization 
forms and requested to sign and return the forms so that VA 
could obtain copies of additional private medical records on 
his behalf.  This included a request that the veteran return 
an authorization form for the Detroit Receiving Hospital and 
University Health Center.  The veteran did not return the 
completed authorization forms to VA.  VA's duty to assist 
veterans in the development of their claims is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  A 
veteran cannot remain passive when he has information vital 
to his claim.  Id.  Accordingly, the Board must make its 
determination on the evidence which is currently of record as 
the Board is unaware of any additional obtainable evidence.  

PTSD

At a November 2002 RO hearing the veteran asserted that he 
had PTSD due to mistreatment during basic training.  At his 
August 2004 Board hearing the veteran claimed treatment for 
PTSD at Detroit Community Health.  

The veteran's service medical records reveal that the veteran 
was discharged from service due to a mixed personality 
disorder, aggravated by substance abuse.  

A March 2003 prescription form from Detroit Receiving 
Hospital and University Health Center indicates that the 
veteran was prescribed Seroquel for PTSD.  Also in March 
2003, the emergency department of this hospital provided to 
the veteran a sheet which contained information about PTSD. 

An October 2002 Social Security Administration medical form 
lists PTSD as a medically determinable impairment present 
that does not precisely satisfy the diagnostic criteria 
listed on the sheet.  This form instructs the examiner to 
list pertinent symptoms, signs, or laboratory findings to 
substantiate the presence of such impairment, but the 
examiner did not provide any supporting information.

The Board notes that the remainder of the extensive medical 
evidence of record does not indicate that the veteran 
currently experiences PTSD.  VA outpatient treatment records 
only provide diagnoses of other psychiatric disability, most 
often adjustment disorder.  In April 2002 the veteran was 
provided an initial evaluation for PTSD.  The examination 
report does not reveal that the veteran had PTSD, the veteran 
was diagnosed with depressive disorder and alcohol/cannabis 
abuse.  The veteran attempted to attend a VA PTSD therapy 
group in August 2002.  The veteran was refused admission and 
told that he did not have PTSD.  An Independent Medical 
Evaluation for the Social Security Administration in December 
2002 resulted in diagnoses of alcohol and marijuana abuse; 
chronic anxiety and depression; rule out psychosis; and 
cognitive disorder.  VA psychiatric evaluation in April 2003 
resulted in diagnoses of alcohol induced mood disorder and 
antisocial personality disorder.  

In June 2003 the veteran was provided psychological testing 
by VA in order to determine if he had PTSD.  Two of three 
tests specific to PTSD demonstrated an exaggeration or 
fabrication of symptoms.  A diagnosis of PTSD was not made.

An April 2004 psychiatric evaluation report from Detroit 
Central City Community Mental Health resulted in diagnoses of 
recurrent major depression with psychosis and schizoaffective 
disease.  

While the veteran maintains that he has PTSD due to his 
military service, as a layperson he is not competent to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

While the medical records do include three references to 
PTSD, once on a prescription form, once on an emergency room 
instruction sheet, and once on a Social Security 
Administration document, none of these provide an actual 
diagnosis of PTSD following a description of the veteran's 
symptoms.  Furthermore, the remainder of the extensive Social 
Security Administration medical records make no reference to 
PTSD.  They only indicate that the veteran has other 
psychiatric disability.  Additionally, the record contains 
extensive VA medical records showing treatment for 
psychiatric disability, yet these records do not provide any 
diagnosis of PTSD.  As noted above, these records indicate 
that the veteran does not have PTSD.  The Board finds the 
greater weight of the most probative medical evidence 
indicates that the veteran has never experienced PTSD.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim, and service connection for PTSD is not 
warranted.

In reaching its determination on this issue, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990). 

Glaucoma

At the November 2002 RO hearing the veteran asserted that his 
eye got cut in a sandstorm.  At the August 2004 hearing the 
veteran again testified that his eye got cut in a sandstorm 
off the coast of Camp Pendleton in 1981.  The veteran 
maintains that he developed glaucoma due to the eye injury in 
service.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

The service medical records do reveal treatment for 
irritation and redness of the left eye.  Corneal abrasion or 
a foreign body was suspected, but the next day there was no 
evidence of corneal abrasion or foreign body.  The veteran 
was diagnosed as having conjunctivitis.  The service medical 
records do not indicate any other treatment for the veteran's 
eyes during service.

While the veteran claims that his current glaucoma disability 
is due to injuries to his eyes during service, as a layperson 
he is not competent to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 
 
The post service medical records do not show any disability 
of the eyes until June 1999, at which time a VA outpatient 
record noted the veteran to have ocular hypertension and 
possible glaucoma.  None of the medical records indicate that 
the veteran's current glaucoma disability is in any way 
related to service.  Furthermore, the veteran was provided a 
VA eye examination in July 2006.  The examiner, after a 
review of the veteran's medical history, and after 
examination of the veteran's eyes, opined that the veteran's 
current glaucoma disability is unrelated to the eye injury 
the veteran experienced during service.  Since the 
preponderance of the evidence indicates that the veteran's 
current glaucoma disability is unrelated to his military 
service, service connection for glaucoma is not warranted.

In reaching its determination on this issue, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990). 


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for glaucoma is denied.


____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


